Citation Nr: 1628825	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  09-31 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for diabetes mellitus.

2.  Entitlement to a rating in excess of 10 percent for diabetic cataracts and diabetic retinopathy.

3.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2016, the representative reported that the Veteran was requesting a videoconference hearing prior to a final adjudication of his claims.  Given that request, the fact that the Veteran has never been afforded a hearing on these issues, and the fact that the AOJ schedules videoconference hearings, a REMAND of this matter is indicated.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate action to schedule the Veteran for a videoconference hearing.  A copy of the letter scheduling the Veteran for that hearing, along with a transcript of the hearing, should be included in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




